Appeal by defendant from a judgment of the Supreme Court, Richmond County, rendered January 12, 1973, convicting him of (1) possession of weapons and dangerous instruments and appliances and (2) unauthorized use of a vehicle, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and the facts, and indictment dismissed. In our opinion, the evidence was insufficient as a matter of law to establish defendant’s guilt beyond a reasonable doubt as to either count of which he was convicted (see People v Mobley, 33 AD2d 888). Hopkins, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.